DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2020.
Applicant’s election without traverse of claims 1-12 in the reply filed on 11/17/2020 is acknowledged.

Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
Addition of yeast to the fermentation of mixture and distillation of fermented media obtained as a result of fermentation of a mixture of coffee grounds (i.e. coffee bean particles).
Claim 1 does not recite addition of yeast to the fermentation mixture. Claim 1 recited “a fermentation agent”. However, fermentation agent does not read on yeast. It could mean any adjuvant, nutrient, buffering agent, pH adjusting agent, or any other component added to adjust 
It is further noted that claim 1 recites the following steps:
fermenting the fermentation mixture; and
distilling the fermentation mixture to obtain the distilled coffee spirit.
Claim 12 recites:
The method of Claim 1, wherein substantially all of the fermentation mixture is transferred into the still.
Hence, the claims read on subjecting to distillation the same material that is also subjected to fermentation (i.e. fermentation mixture). Claim 12 further recites transferring the fermentation mixture to the still. However, this is not the case. The “fermentation mixture” has to be first subjected to fermentation in order to convert fermentable sugars to ethanol. And only after the step of fermentation, the fermented product is subjected to distillation in order to obtain distilled coffee spirit.
Claim 12 recites the limitation of "the still" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “[t]he method of Claim 1, further comprising a buffering agent”. It is not clear what is being comprised of buffering agent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sampaio et al (Production, chemical characterization, and sensory profile of a novel spirit elaborated from spent coffee ground) in view of Hagiwara (US 2004/0180112 A1).
Claim 1 recites the following:
A method of preparing a distilled coffee spirit, the method comprising: 
reducing coffee beans to particles;
extracting the coffee bean particles in an aqueous solution at a temperature between 0 °C and 90 °C;
separating the coffee bean particles from the aqueous solution to yield spent coffee bean particles;
forming a fermentation mixture by:
adding sugar to the spent coffee bean particles; 
adding water to the spent coffee bean particles; 
adding a fermentation agent to the spent coffee bean particles; 

distilling the fermentation mixture to obtain the distilled coffee spirit.
In regard to claim 1, Sampaio et al discloses “a process for the production of a spirit from spent coffee ground (SCG), the chemical composition, and sensory profile of this distillate” (Abstract). Sampaio et al discloses that “[s]pent coffee ground (SCG), the solid residue obtained during the processing of coffee powder with hot water or steam to prepare instant coffee” (page 557 Col. 2). By disclosing spent coffee ground (SCG), the solid residue obtained during the processing of coffee powder with hot water or steam to prepare instant coffee, Sampaio discloses the first three steps of claim 1:
--reducing coffee beans to particles;
--extracting the coffee bean particles in an aqueous solution at a temperature between 0 °C and 90 °C;
--separating the coffee bean particles from the aqueous solution to yield spent coffee bean particles.
Sampaio et al does not specifically disclose the temperature of the aqueous solution during the extraction of coffee bean particles. However, Sampaio et al appears to meet the limitation of “aqueous solution at a temperature between 0 °C and 90 °C”. The extraction of coffee is normally performed using hot/warm water that meets the limitation of having the “temperature between 0°C and 90°C”.
In regard to the recitation of forming the fermentation mixture, Sampaio et al discloses adding water to spent coffee ground (CSG) and obtaining a CSG extract be separation of liquid fraction (page 558 section 2.2. Hydrothermal process and fermentation medium).
Sampaio et al further discloses adding sucrose (i.e. sugar) to the fermentation medium (page 558 section 2.2) and Saccharomyces cerevisiae as a suitable yeast strain for fermentation (i.e. fermentation agent) (page 558 section 2.3).

Claim 1 differs from Sampaio et al in using the spent coffee ground (CSG) as a part of fermentation mixture.
Hagiwara discloses subjecting residue of roasted coffee beans to fermentation without preliminary forming an aqueous extract. Hagiwara discloses “a process for the production of alcohol coffee drinks which comprises the steps of adding a saccharide to an extraction residue of roasted coffee beans and fermenting the resulting mixture with the aid of a yeast for the brewing of alcoholic liquors”. In regard to the spent coffee beans particles, Hagiwara discloses:
[0006] The extraction residue of roasted coffee beans which is used as the raw material in the process of the present invention comprises grounds left after coffee extract is prepared from roasted coffee beans or a ground product thereof. Specific examples thereof include a residue left after roasted coffee beans or a ground product thereof is extracted with hot water or an aqueous solution of an alcohol such as methanol or ethanol; and a residue left after a hot water extract of roasted coffee beans is further extracted with an aqueous solution of an alcohol such as methanol or ethanol. 

More specifically as to the use of spent coffee grounds as a part of fermentation media, Hagiwara discloses:
[0004] The present inventor has made an investigation on the effective utilization of an extraction residue of roasted coffee beans which is usually dumped. As a result, it has unexpectedly been found that, if an extraction residue of roasted coffee beans is supplemented with a saccharide and fermented with the aid of a yeast for the brewing of alcoholic liquors (e.g., wine yeast), the alcoholic fermentation causes the aroma of coffee to be developed again in spite of the substantial absence of coffee extract in the extraction residue used as the raw material, and an alcoholic drink having a rich aroma of coffee and an excellent taste is obtained. The present invention has been completed on the basis of this finding. 
the steps of adding a saccharide to an extraction residue of roasted coffee beans and fermenting the resulting mixture with the aid of a yeast for the brewing of alcoholic liquors. 

Therefore, both references are directed to the preparation of alcoholic beverages from the spent coffee grounds by fermentation. Hagiwara further discloses that inclusion of spent coffee grounds in the fermentation media results in “alcoholic drink having a rich aroma of coffee and an excellent taste is obtained”. One of ordinary skill in the art would have been motivated to modify Sampaio et al in view of Hagiwara and to further include spent coffee grounds in the fermentation media in order to obtain “alcoholic drink having a rich aroma of coffee and an excellent taste”.
In regard to claim 2, Sampaio et al discloses sucrose (page 558 section 2.2).
In regard to claims 3 and 4, Sampaio et al discloses Saccharomyces cerevisiae as a suitable yeast strain for fermentation (i.e. fermentation agent) (page 558 section 2.3). In regard to claims 3, it is noted that Saccharomyces cerevisiae is brewer’s yeast.
In regard to claim 5, Sampaio et al discloses:
Fermentation assays were performed in a 6.5-L bioreactor (B. Braun Biotech International, Melsungen, Germany) containing 3.5 L of fermentation medium (180 g/L sucrose) inoculated with an initial cell concentration of 1 g/L (page 558 section 2.4).
In regard to claim 6, Sampaio et al discloses that the distilled coffee spirit properties could be improved by further aging (page 562 section 4. Conclusions). Sampaio et al is silent as to the aging of coffee spirit in the wooden barrel. However, aging of distilled spirits in the wooden barrel is a well-established practice in the art. Hence, one of ordinary skill in the art would have been further motivated to modify Sampaio et al and to further age distilled coffee spirit in the wooden barrel.
claims 7, 8 and 9, Sampaio et al discloses adding calcium carbonate as a buffering agent in order to adjust pH of the fermentation medium to 5 (page 558 section 2.2).
In regard to claim 11, Sampaio et al discloses maintaining fermentation at 30°C.
In regard to claim 10, Sampaio et al disclose the fermentation time of approximately 95 hours (page 560 Fig.1).

    PNG
    media_image1.png
    297
    468
    media_image1.png
    Greyscale



In regard to claim 12, Sampaio et al discloses that “[t]he free-biomass fermented broth was distilled in a system comprising a vigreux column of 36 cm of length, a condenser, and a 4 L flask filled with 2–2.5 L of fermented broth” (page 558 section 2.4). Sampaio discloses transferring all the obtained fermented broth to distillation.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791